UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 8, 2008 (February 7, 2008) Aircastle Limited (Exact name of registrant as specified in its charter) Bermuda 001-32959 98-0444035 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Aircastle Advisor LLC, 300 First Stamford Place, Stamford, Connecticut 06902 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (203) 504-1020 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On February 7, 2008, Aircastle Limited issued a press release announcing that Ron Wainshal, Chief Executive Officer, will make a presentation regarding the Company at the Goldman Sachs Small/Mid-Cap Financials Services Symposium on Monday, February 11, 2008at 10:00 A.M. Eastern time in New York City, as described in the press release attached hereto as Exhibit 99.1, which is incorporated herein by reference. Section 9 –
